DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al. (PG Pub. 2014/0187875) in view of Gonzales et al. (PG Pub. 2015/0119759).
Regarding Claim 1, Paris discloses a mouth guard (see mouth guard 10), comprising:
a base member (see U-shaped element 12) configured to fit inside a mouth of a user (see Fig. 2); and at least one electronic device disposed within the base member, wherein at least one electronic device is disposed on a printed circuit board encapsulated within base member (see par. 40 and 43), and wherein the printed circuit board comprises a plurality of separate stiff sections (see receptacles 72) laterally spaced apart from each other within the base member (see Fig. 4), and the plurality of separate stiff sections are interconnected via the at least one electronic device, additional electronic devices, or electrical connections disposed on the plurality of separate stiff sections (see Fig. 7),
wherein the base member comprises a labial-buccal portion configured to be disposed in front of the user’s teeth and a lingual portion configured to be disposed behind the user’s teeth, and the printed circuit board is encapsulated within the labial-buccal portion (see Fig. 2 and par. 43). Paris discloses a printed circuit board, but does not explicitly disclose that it is flexible. Gonzales discloses a similar mouth guard a flexible circuit board (see board 70; par. 45, Fig. 1) encapsulated within the labial-buccal portion. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a flexible circuit board because it provides a comfortable, single piece, portable solution for many contact sports (see par. 8-10).
Regarding Claim 3, Paris discloses wherein each separate stiff section of the plurality of separate stiff sections comprises a plurality of layers (see par. 43 and 97-98).
Regarding Claim 4, Paris discloses wherein the plurality of layers comprises a stiffener layer closest to the user’s teeth (see rigid EVA; par. 97).
Regarding Claims 5, Paris discloses rigid EVA for the stiffener layer (see par. 97), but does not explicitly disclose glass reinforced epoxy laminate material. It would have been obvious to one of ordinary skill in the art at the time of the invention to use a glass reinforced epoxy since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416).
Regarding Claim 8, Paris discloses wherein the at least one electronic device comprises a heart rate monitoring device (see par. 30).
Regarding Claim 9, Paris does not disclose placing the heart rate monitoring device adjacent to an artery of the user’s face. When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 USC 103 (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82, USPQ2d 1385, 1396 (2007)). It would have been obvious to one of ordinary skill in the art at the time of the invention to place the heart rate monitor next to an artery because it is well known that the pulses created on the walls of arteries, by the blood being pumped through them, are accurate indicators of heart rate. 

Claims 6, 10-13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al. (PG Pub. 2014/0187875) in view of Gonzales et al. (PG Pub. 2015/0119759), and further in view of Lowe et al. (PG Pub. 2015/0173856).
Regarding Claim 6, Paris and Gonzales do not disclose polyamide or adhesive layers. Lowe discloses a similar mouth guard wherein the plurality of layers comprises one or more polyamide layers and one or more adhesive layers disposed on the stiffener layer (see par. 39). It would have been obvious to one of ordinary skill in the art at the time of the invention to use such layers on the stiffener layer to provide a biocompatible and pleasant mouth feel (see par. 39).
Regarding Claim 10, Paris and Gonzales do not disclose the use of a microbial fuel cell. Lowe discloses wherein the at least one electronic device comprises at least one energy harvesting microbial fuel cell configured to power another electronic device (see par. 30). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a microbial fuel cell in order to take advantage of a readily available power source (saliva; see par. 30).
Regarding Claim 11, Lowe further discloses wherein the at least one energy harvesting microbial fuel cell is coupled to an energy harvesting circuit comprising a rectifier, a supercapacitor, and a buck converter (see par. 29). It would have been obvious to one of ordinary skill in the art at the time of the invention to couple the fuel cell to an energy harvesting circuit, such as a supercapacitor, because Lowe teaches they are more cost effective (see par. 29).
Regarding Claim 12, Lowe does not specify the location of the fuel cell. It would have been obvious to one of ordinary skill in the art at the time of the invention to place In re Japikse, 86 USPQ 70). 
Regarding Claim 13, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a plurality of the energy harvesting microbial fuel cells since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (In re Harza, 274 F.2d 669,124 USPQ 378 (CCPA 1960)). 
Regarding Claim 18, see rejection of Claims 10 and 12 above. 
Regarding Claim 20, see rejection of Claims 1 and 10 above. 
Claims 7 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al. (PG Pub. 2014/0187875) in view of Gonzales et al. (PG Pub. 2015/0119759), and further in view of Abolfathi et al. (PG Pub. 2008/0064993).
Regarding Claims 7 and 14-15, Paris and Gonzales do not disclose a bone conducting device for conducting a communication to the user’s ear via the user’s teeth. Abolfathi discloses a mouth guard wherein the at least one electronic device comprises a bone conducting device configured to receive a remote communication and to conduct the communication to the user’s ear via the user’s teeth and skull (see par. 37 and 50). It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate such a communications means because Abolfathi teaches that it allows for communications over a distance (see par. 50), such as from a coach to an athlete on the field.
Regarding Claim 16, Paris discloses wherein each separate stiff section of the plurality of separate stiff sections comprises a plurality of layers (see par. 43 and 97-98).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paris et al. (PG Pub. 2014/0187875) in view of Gonzales et al. (PG Pub. 2015/0119759) and Abolfathi et al. (PG Pub. 2008/0064993), and further in view of Lowe et al. (PG Pub. 2015/0173856).
Regarding Claim 17, Paris and Gonzales do not disclose polyamide or adhesive layers. Lowe discloses a similar mouth guard wherein the plurality of layers comprises one or more polyamide layers and one or more adhesive layers disposed on the stiffener layer (see par. 39). It would have been obvious to one of ordinary skill in the art at the time of the invention to use such layers on the stiffener layer to provide a biocompatible and pleasant mouth feel (see par. 39).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818.  The examiner can normally be reached on 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATASHA PATEL/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792